DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 8 December 2020 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to evaluate the contribution each of the inventions, considered as a whole, makes over the prior art. As also noted by Applicant, the determination is made on the contents of the claims as interpreted in light of the description and drawings.  This is not found persuasive because as stated in MPEP 1850(II), “Whether or not any particular technical feature makes a ‘contribution’ over the prior art, and therefore constitutes a ‘special technical feature,’ should be considered with respect to novelty and inventive step.  Because the cited art shows a lack of novelty and/or lack of inventive step there is no special technical feature linking the inventions.  Applicant has not challenged the Examiner’s finding that the cited art shows a lack of novelty and/or lack of inventive step for the claimed invention2.  Applicant has also not shown how the Examiner’s interpretation of the claims is faulty or how interpretation in light of the specification would result in a different interpretation than that given to the claims.  There appears to be no definitions or other binding limitations in the specification applicable to the claims.  Thus the Examiner’s interpretation of the claims is consistent with PTO guidance.
Applicant also asserts there is a special technical feature linking the separate groups of claims, but fails to annunciate what that special technical feature is.  As noted above, a special technical feature must make a contribution over the art.  The Examiner has shown the claims fail to make such a contribution because of the lack of novelty and/or inventive step.  Applicant 
With respect to a burden requirement for Unity of Invention practice, MPEP 1893.03(d) makes no statement indicating a requirement to show a burden of search and examination for National Stage applications filed under 35 USC 371.  As noted in this MPEP section, the consideration of Unity of Invention is directed to the showing of a lack of special technical feature.  As discussed in the Office communication of 8 October 2020 and emphasized above the cited art shows a lack of novelty and/or inventive step.  This is the requirement for showing of lack of unity.  Applicant has not discussed the references cited to show there is in fact novelty and inventive step.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0227069 to Sugama et al.

10 containing a binder resin which contains an amorphous resin (A) and an amorphous polyester resin (B) different from the resin (A) and a colorant, wherein the toner particles have a domain-matrix structure having the resin (B) as a domain phase 12 dispersed in a matrix phase comprising the resin (A) (¶¶ [0014], [0016], [0028]; Fig. 1).  The "amorphous resin (A)" has excellent high-temperature off-set resistance as a matrix phase 11 and the "amorphous polyester resin (B)" has excellent low-temperature fixability as a domain phase 12 (¶¶  [0019], [0010]).  
The amorphous resin (A) can be an amorphous polyester resin (¶¶ [0054], [0060] – [0065]; corresponds to claimed amorphous resin B).  An exemplified amorphous polyester resin (A) is resin (A4) (¶ [0212]).  This resin is formed from aromatic diol monomers bisphenol A ethylene oxide 2 mol adduct (BPA-EO) and bisphenol A propylene oxide 2 mol adduct (BPA-PO) and aromatic dicarboxylic acid terephthalic acid (TPA), as well as aliphatic diacid monomers fumaric acid (FA) and sebacic acid as additional acid components (see pending claim 4).  Other useful diol monomers for the amorphous polyester resin (A) include aliphatic diols, such as 1,4-butane diol, 1,5-pentane diol, 1,6-hexane diol, 1,7-heptane diol, 1,8-octane diol, etc. (¶ [0062]; see pending claim 6’s aliphatic diol). A content of the amorphous resin (A) constituting the matrix phase 11 is preferably 70 to 95% by mass, and more preferably 80 to 90% by mass, relative to the total amount of the binder resin (¶ [0073]; see pending claim 7).  The Tg of the amorphous resin (A) is preferably 40 to 60 °C (¶ [0063]).
Amorphous resin (B) a composite resin obtained by chemical bonding between a vinyl polymerization segment and a polyester polymerization segment via a monomer capable of reacting with both the segment (¶ [0088] see claimed composite resin (A)).  A preferred amorphous composite resin (B) is amorphous resin B4 (¶ [0222]).  This resin is formed by the reaction of a polyester segment having bisphenol A ethylene oxide 2 mol adduct (BPA-EO), bisphenol A propylene oxide 2 mol adduct (BPA-PO) (see spec. p. 7, top) and sebacic acid (see spec. p. 8, l. 7) as a saturated linear aliphatic dicarboxylic acid, and a vinylic segment from styrene and acrylic acid (see spec. p. 12, l. 12-13).  Because this resin is fully reacted with no apparent excess of acid monomer it appears there would be minimal acid value for the resin, such as near zero mg KOH/g (B4) (see pending claim 3).  The saturated linear aliphatic dicarboxylic acid is present in the resin in an amount of from 5 to 15 mol % (¶ [0103]; see pending claim 2). The amorphous polyester resin (B) of the present invention preferably has a glass transition point of 40 to 70°C, and more preferably 50 to 65°C (¶ [0109]).  A content of the amorphous polyester resin (B) constituting the domain phase 12 is preferably 5 to 30% by mass, and more preferably 10 to 20% by mass of the total amount of the binder resin (¶¶ [0114], [0115]; see pending claim 7).
The toner also contains a wax as a release agent (¶¶ [0135], [0226]).
See Toner 3 where the resin (B4) is used in combination with a behenyl behenate wax release agent and a resin (A).  However, the resin (A) in this example is not a polyester amorphous resin.  Further the Tg of the resin (B4) is not specified.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a disclosed amorphous polyester resin, such as resin (A4), and a composite resin, such as resin (B4), in the toner with a wax release agent, such as behenyl behenate, because each of these components is exemplified as effective in the toner for the resin (A), resin (B), and the release agent, respecitvely.  The noted combination would be expected to permit the artisan to obtain the combination of low-temperature fixability and high-temperature off-set resistance, as well as obtain good image density and excellent homogeneity in image density disclosed for these components by Sugama. 
It appears the Tg of resin (B4) would be inherently be within the preferred range of 50 to 65°C because this is an exemplified resin formed form preferred components.  However, if this resin is not within the preferred range of Sugama, it would have been obvious to the skilled artisan to optimize the components within the disclosure of Sugama and their amounts to obtain a Tg within the recited preferred range of 50 to 65°C because the preferred Tg for resin (B) aids in obtaining the desired low-temperature fixability (¶ [0109]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use specifically disclosed monomers within the reference’s disclosure to obtain a toner having the respective fixibility characteristics, such as a combination of aromatic and aliphatic diols discussed above for resin (A).
It would also have been obvious to use isomers of the disclosed aliphatic diols (e.g, 1,4-butane diol, 1,5-pentane diol, 1,6-hexane diol, 1,7-heptane diol, 1,8-octane diol), in the preparation of amorphous polyester resin A because the artisan would expect similar properties from isomeric components (e.g., 1,2-butanediol, 1,3-butanediol, 1,2-pentanediol, 1,3-pentanediol, 1,4-pentanediol, 2,3-pentanediol, 2.4-pentanediol,1,2-hexanediol, 1,5-hexanediol, 2,5-hexanediol, etc.).  There would be high predictability of how to obtain and use these compounds for the polyester preparation noting their isomeric nature (see pending claim 5).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0227069 to Sugama et al. as applied to claims 1-7 above, and further in view of US Patent Application 2002/0037468 to Matsushima et al. and further in view of US Patent 7,150,952 to Matsushima et al.
Sugama was described above.  The findings of fact and conclusions of law presented above are incorporated here.
Sugama does not disclose the presence of a crystalline polyester in the toner, but the supporting Matsushima publication teaches that the introduction of crystalline polyester as a fixing ability improving agent into the toner particle is considered to further improve the anti-offset ability of the toner (¶ [0019]).  The Matsushima patent also teaches that crystalline polyesters are effectively used in toners as mold release agents (col. 13, l. 19-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a crystalline polyester in the toner of Sugama because Sugama teaches the inclusion of release agents in the toner and the supporting publication and patent each teach that crystalline polyesters are known in the art to improve offset and release.  The use of a known compound from the same field of endeavor for its known function would have been prima facie obvious to the skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        13 January 2021